Case: 1:19-cv-00815-MWM-KLL Doc #: 22 Filed: 07/01/20 Page: 1 of 1 PAGEID #: 93




                                                                                    Stay lifted and parties
                         IN THE UNITED STATES DISTRICT COURT
                                                                                    ordered to submit revised
                          FOR THE SOUTHERN DISTRICT OF OHIO                         case schedule by July 15,
                                   WESTERN DIVISION                                 2020.
                                                                                    SO ORDERED.
JULIO CIRIACO,
                                                  Case No. 1:19-CV-00815
                         Plaintiff,                                                   7/1/2020
                                                  Judge: Matthew W. McFarland
v.
                                                  Magistrate Judge: Karen L. Litkovitz
VERIZON WIRELESS, ET AL.,

                         Defendants.

                                      JOINT STATUS REPORT

       Pursuant to the Court’s March 30, 2020 Order, the parties provide this joint status report.

The parties agree that the stay of the case should be lifted, and plan to submit a revised case

schedule to the Court.


Dated: June 30, 2020


                                       Respectfully submitted,


/s/ Tod J. Thompson (per email authority)          /s/ Elizabeth L. Dicus
Tod J. Thompson (0076446)                          Tonya B. Braun (0075048)
TOD J. THOMPSON ATTORNEY-AT-LAW                    Elizabeth L. Dicus (0081219)
810 Sycamore Street                                JONES DAY
Third Floor                                        325 John H. McConnell Boulevard
Cincinnati, OH 45202                               Suite 600
Telephone: (513) 322-4348                          Columbus, OH 43215-2673
Facsimile: (513) 263-9001                          Telephone: (614) 469-3939
Email: tod@tthompsonlaw.com                        Facsimile: (614) 461-4198
                                                   Email: tbraun@jonesday.com
Counsel for Plaintiff                                      eldicus@jonesday.com
Julio Ciriaco
                                                   Counsel for Defendants
                                                   Verizon Wireless, et al.
